 In the Matter Of JOSEPH BLACK & SONSCo.andAMERICANFEDERATION OF HOSIERY WORKERSCase No. R-.531,DecidedMay 22, 1941Jurisdiction:hosiery manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused petitioner's request to enter into negotiations concerning astrike which was in existence on the ground it had not been certified as theexclusive representative of the employees; pay roll preceding strike todetermine eligibility ; intervening organization which made no showing ofsubstantial membership not accorded place on ballot ; election necessary.Unit Appropriatefor CollectiveBargaining:all production and maintenanceemployees of the Company, including shipping-department employees, butexcluding firemen, watchmen, and supervisory and clerical employees'; nocontroversy as to.Mr. Samuel G. Zack,for the Board.Mr. John A. Hoober,of York, Pa., for the Company.Mr. James W. Batz,of Philadelphia, Pa., for the Hosiery Workers.Mr. Robert A. Warner,of York, Pa., for the A. F. of L.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 15, 1941, American Federation of Hosiery Workers,herein called the Hosiery Workers, filed with the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Joseph Black & Sons Co., York Penn-sylvania, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) oftheNational Labor Relations Act, 49 Stat. 449, herein called theAct.On April 26, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules32 N. L R. B., No 2.10 JOSEPH BLACK & SONS CO.1l1and Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On April 29, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the HosieryWorkers.Pursuant to notice, a hearing was held on May 5, 1941,at York, Pennsylvania, before Geoffrey J. Gunniff, the Trial Exam-iner duly designated by the Chief Trial Examiner. The Coin-pany and the Hosiery Workers were represented by counselFullopportunitytobeheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.At theopening of the hearing counsel for the American Federation of Labor,-herein called the A. F. of L., entered an appearance and, claimingto represent employees directly affected by the investigation, moved tointervene in this proceeding.The Trial Examiner denied this mo-tion on the grounds that the A. F. of L. had made no substantialshowing of membership among the employees of the Company.'During the course of the hearing the Trial Examiner ruled on sev-eral other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsThe rulings are herebyaffirmed.Upon the entire record, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJoseph Black & Sons Co., a Pennsylvania corporation, is engagedin, the manufacture and sale of men's hose at a plant at York, Pennsyl-materials valued at not less than $125,000, of which approximately 30per cent was received from points outside the State of Pennsylvania.During 1940 the Company sold finished products valued at approxi-mately $1,000,000, the major portion of which was shipped to pur-chasers outside the State of Pennsylvania.iAt the hearingcounselrepresented a majority of the employees of the Company but that evidence of such rep-resentation was in the possession of another,representative of the A F. of L. at Harris-burg,Pennsylvania.The Trial Examiner afforded counselfor the A.F. of L. opportunityto obtain evidence of its alleged representation and stated that the hearing would continue.Hon ever, the A. F. L. representative did notreturn with any evidence of representation and at 3:40 p. in the Trial Examiner closedthe hearing. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring the existence of a strike which began on April 3, 1941, andwhich is still in effect, the Hosiery Workers, claiming to represent amajority of the employees of the Company, requested the Company toenter into negotiations concerning the strike.The Company refusedthis request on the ground that the Hosiery Workers had not beencertified as the exclusive representative of the employees.A statement read into the record by the Trial Examiner shows thatthe Hosiery Workers represents a substantial number of employees inthe unit alleged in its petition to be appropriate?We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen,occuring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITThe Hosiery Workers contends that all production and maintenanceemployees of the Company, including shipping-department employees,but excluding firemen, watchmen, and supervisory and clerical em-ployees, constitute an appropriate unit.The Company made no con-tention concerning the unit.We find that all production and maintenance employees of the Com-pany, including shipping-department employees, but excluding fire-men, watchmen, and supervisory and clerical employees, constitute aunit appropriate for the purposes of collective bargaining and that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.2 The Trial Examiner stated that the Hosiery Workers submitted application cards signedby 204 persons whose names appeared on the Company'sMarch 29,1941, pay roll con-taining approximately 420 employees.The A. F. of L. submitted one application cardclaiming,as stated above,that its evidence of designation was not available at the hearing. JOSEPH BLACK & SONS CO.VI.THE DETERMINATION OF REPRESENTATIVES13We find that the question concerning representation of employeesof the Company can best be resolved by an election by secret ballot.The parties made no contention concerning eligibility date.A strikeamong employees of the Company began on April 3, 1941, and isnow in progress, and there is no showing that the Company has hiredany employees since its inception.We are of the opinion that thepay-roll period last preceding the date on which the strike beganshould be used to determine eligibility.We shall accordingly directthat an election by secret ballot be held among all employees withinthe appropriate unit who were employed during the pay-roll periodlast preceding April 3, 1941, subject to the limitations and additionsset forth in the Direction. Inasmuch as the A. F. of L. made noshowing of substantial membership among the employees of theCompany, we shall deny its request, made at the hearing, for a place onthe ballot in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Joseph Black & Sons Co., York, Pennsyl-vania, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,including shipping-department employees, but excluding firemen,watchmen, and supervisory and clerical employees, constitute a unit-appropriate for the purpose of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to' Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Joseph Black & Sons Co., York, Pennsylvania, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourth Region acting 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongall production and maintenance employees who worked for'the Com-pany during the pay-roll period last preceding April 3, 1941, includ-ing shipping-department employees, employees who did not work dur-ing' such pay-roll period because they were ill or on vacation, or absentbecause called for military service, or temporarily laid off, but exclud-ing firemen, watchmen, supervisory and clerical employees, andemployees 'who have since April 3, 1941, quit or been discharged forcause, to determine whether or not they desire to be represented byAmerican Federation of Hosiery Workers, for th,3 purposes of col-lective bargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONJune 9, 1941On May 22, 1941, National Labor Relations Board, herein calledthe Board, issued its Decision and Direction of-Election in the above-entitled proceeding, directing that an election be conducted to de-termine whether or not certain employees of Joseph Black & Sons Co.,herein called the Company, desired to be represented for the purposesof collective bargaining by American Federation of Hosiery Workers,herein called the Hosiery Workers. In its Decision and Direction ofElection, the Board refused to permit' United Textile Workers ofAmerica, affiliated with the American Federation of Labor, hereincalled the A. F. of L., to participate in the election for the reasonthat said labor organization had made no showing of substantial mem-bership among the employees of the Company in the appropriate unit.On May 21, 1941, the A. F. of L. lodged with the Board a motion,which was not brought to the' Board's_ attention until afterissuanceof the above Decision, "to reopen record for the purpose of intervening,presenting proof of representation, and requesting permission to par..ticipate in the election."On May 22, 1941, the Hosiery Workers filedobjections to this motion.In its motion the A. F. of L. offered to present proof that it rep-resents a substantial number of employees in the appropriate unit andfherefore that it is entitled to participate in the' election.Pursuantto instructions from the Board, the A. F. of L. submitted to theRegional Director proof of such representation.The Regional Direc-tor's report to the Board, concerning this proof, indicates that the JOSEPH BLACK & SONS CO.15A. F. of L. represents a substantial number of employees in the appro-priate bargaining unit.Under the circumstances we shall amend ourDirection of Election and provide that the A. F. of L. be designatedon the ballot?AMENDMENT TO DIRECTION OF ELECTIONThe Board hereby amends its Direction of Election by striking fromit the phrase "to determine whether or not they desire to be representedby American Federation of Hosiery Workers, for the purposes ofcollective bargaining" and substituting therefor the phrase "to deter-mine whether they desire to be represented by American Federationof Hosiery Workers, or by United Textile Workers of America, af-filiated with the American Federation of Labor, for the purposes ofcollective bargaining or by neither."I The instant proceeding was pending before the Board at the time of the issuance ofthe Supplemental Decision and Amendment to Direction of Election inMatter of American'Woolen CompanyandUnited Textile Workers of America, Local No. 2625, A. F. of L,32 N. L R B 1, wherein the Board stated, "Expeditious investigation and certificationof representatives is essential to the proper administration of the ActSound adminis-trative policy requires,therefore,that parties claiming the right of representation submitprima facieproof upon which they rely, to the Regional Director prior to the hearingor to the Tiial Examiner at the hearingHereafter,in all proceedings not now pend-ing before the Board where full opportunity has been afforded for the timely presentationof suchprima facieproof,we shall reject offers of proof of representation made after theclose of hearings."32 N. L. R. B , No. 2a.